                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF VIRGINIA
                                ABINGDON DIVISION


 UNITED STATES OF AMERICA                           )
                                                    )
 v.                                                 )
                                                    )     Case No. 1:l8CR00025
                                                    )
 TERRY MELVIN DALTON                                )
                                                    )




        MOTION TO DISMISS SENTENCING ENHANCEMENT INFORMATION


        Comes now the United States, through counsel, and hereby moves to dismiss the previously

 filed Sentencing Enhancement Information (Doc. 220) as the defendant’s prior conviction no

 longer qualifies as a “serious drug felony”, pursuant to 21 U.S.C. §§ 802(57) and 841(b)(1)(A).




                                                    THOMAS T. CULLEN
                                                    United States Attorney

                                                    /s/ Zachary T. Lee
                                                    Zachary T. Lee
                                                    VSB No: 47087
                                                    Assistant United States Attorney
                                                    United States Attorney’s Office
                                                    180 W Main Street, Suite B-19
                                                    Abingdon, Virginia 24210
                                                    (276) 628-4161
                                                    (276) 628-7399 (Fax)
                                                    USAVAW.ECFAbingdon@usdoj.gov


                                 CERTIFICATE OF SERVICE




Case 1:18-cr-00025-JPJ-PMS Document 264 Filed 01/09/19 Page 1 of 2 Pageid#: 7016
        I hereby certify that on January 9, 2019, I caused the foregoing to be filed with the

 Clerk of the Court using the CM/ECF system, which will send notification of such filing to

 counsel for defendant.



                                                      /s/ Zachary T. Lee
                                                      Assistant United States Attorney




Case 1:18-cr-00025-JPJ-PMS Document 264 Filed 01/09/19 Page 2 of 2 Pageid#: 7017
